Citation Nr: 1716848	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO. 13-09 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a cervical spine disability. 

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985, from March 1990 to May 1992 and from October 2007 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to service connection for a cervical spine disability and a right knee disability. (Jurisdiction of the case has since been transferred to the RO in St. Paul, Minnesota.) In August 2015 and September 2016, the Board remanded the claims for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). The Board finds that a remand is again warranted under Stegall.

In August 2015, the Board remanded this claim and directed that the Veteran undergo an orthopedic VA examination for the purpose of determining the nature and etiology of his cervical spine and right knee conditions. 

In December 2015, the Veteran was afforded an examination of his cervical spine and right knee. The associated cervical spine and right knee examination report shows that the examiner found no etiological nexus between the Veteran's service and his cervical and right knee disabilities. In a September 2016 remand, the Board found said opinion to be inadequate, as it was based solely on a lack of objective clinical evidence of a cervical spine disability or right knee disability during service, and further, did not address or comment upon the Veteran's history of injuries in service or of a gradual onset of symptoms during his last period of service. Thus, the Board remanded the claims for an addendum opinion to the December 2015 VA examination regarding the nature and etiology of the Veteran's disabilities, taking into account the Board's specific instructions. 

In January 2017, another VA examination was conducted pursuant to the Board's September 2016 remand, by the same examiner. The Board notes that although the January 2017 examination contained a summary of the Veteran's service treatment records, the examiner did not specifically discuss the Veteran's lay statements regarding the in-service incurrence of his right knee and cervical spine disorders, or the alleged continuity of symptomatology following service discharge, as directed by the Board. The Board further notes that the examiner's addendum opinion does not contain a basis for his findings other than the same noted lack of objective clinical evidence of a cervical spine or right knee disability. Indeed, the addendum opinion reflects in pertinent part: "answer: this was already given in the C&P exam of 12/2015 . . . no matter how you ask the question, there is no evidence/no proof/no documentation of right knee condition [or] neck condition or headache condition or neck pain causing headaches in STR's." 

Because in the January 2017 opinion the examiner again failed to discuss the Veteran's contentions regarding in-service onset of symptoms and continuity of those symptoms from his time in service to the present, the Board finds that there was not substantial compliance with the Board's remand directives. Stegall, 11 Vet. App at 271. Therefore, on remand, the AOJ should obtain additional medical opinions by an orthopedic physician, different from the one who conducted the December 2015 and January 2017 examinations, addressing the nature and etiology of the Veteran's cervical spine and right knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from an orthopedic physician or other qualified medical professional to determine the nature and etiology of the Veteran's cervical spine and right knee disabilities. The orthopedic physician or examiner must be different to the one who conducted the prior VA examinations of December 2015 and January 2017. The entire claims file, to include a copy of this remand, as well as the August 2015 and September 2016 remands and the December 2015 and January 2017 VA examination reports, must be made available to and be reviewed by the examiner. 

Based on a thorough review of the claims file and an examination of the Veteran (if needed), the examiner must provide an opinion regarding the nature and etiology of the Veteran's current cervical spine and right knee disabilities. 

For each diagnosed disability of the cervical spine and right knee, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is related to the Veteran's military service, to include his reported in-service cervical spine and right knee complaints and treatment, the gradual onset of symptoms during his last period of service, and the continuity of symptoms from service to the present. 

In offering any opinion, the examiner must specifically discuss the lay statements of record regarding the incurrence of the Veteran's cervical spine and right knee disorders during service, and the continuity of symptomatology following discharge. A complete rationale for all opinions offered must be provided.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. To help avoid future remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this Remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall, 11 Vet. App. at 271.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the first paragraph of this remand, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence. If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which takes into consideration all evidence associated with the Veteran's claims file since the February 2017 SSOC. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




